           Case 4:20-cv-02058-ACA Document 63 Filed 05/04/21 Page 1 of 4                 FILED
                                                                                2021 May-04 PM 03:47
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT FOR
                  THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

LAKEISHA EZELL, as representative             )
of the ESTATE OF TERRENCE                     )
ANDREWS,                                      )
                                              )
      Plaintiff,                              )
                                              )
v.                                            ) Case No.: 4:20-cv-02058-ACA
                                              )
JEFFERSON DUNN, et al.                        )
                                              )
      Defendants.                             )

                      MOTION TO STRIKE
      PLAINTIFF’S RESPONSE TO MOTION TO DISMISS (Doc. 60)

      COMES NOW Defendants Carl Sanders (“Sanders”), Gary Malone

(“Malone”), Kevin White (“White”), Carla Graham (“Graham”), Larry Baker

(“Baker”), Tanya Ary (“Ary”) and Estelle Neketris (“Neketris”) (collectively

“Defendants”) and move to strike Plaintiff’s Response to Motion to Dismiss (Doc.

60) (“Response”) pursuant to this Court’s Standing Order and Appendix II thereto.

As grounds for this motion, Defendants state the following:

      1.       On or about April 23, 2021, Plaintiff filed its Response (Doc. 60) to

Defendants’ Motion to Dismiss and Memorandum of Law in Support thereof. (Docs.

46, 47).
        Case 4:20-cv-02058-ACA Document 63 Filed 05/04/21 Page 2 of 4




      2.     According to this Court’s standing order titled “Initial Order Governing

All Further Proceedings,” (“Order”) which is readily accessible on the Court’s

website, non-summary judgment dispositive motions must comply with Appendix

II of the Order to the extent practicable. Appendix II further provides that it contains:

             specific, mandatory instructions regarding the preparation
             and submission of briefs…in support of and in opposition
             to potentially dispositive motions. These instructions must
             be followed explicitly. Except for good cause shown,
             briefs and evidentiary materials that do not conform to the
             following requirements may be stricken.
      (emphasis added).

      3.     According to Appendix II, Plaintiff’s Response, as a response brief to

Defendants’ motion to dismiss, was limited to thirty-five pages. Id. at p. 16.

However, Appendix II expressly condemns the use of substantive arguments in

footnotes: “The court may strike any brief that would exceed the page limits because

of attempts to…include substantive arguments in footnotes.” Id.

      4.     As filed, Plaintiff’s Response consisted of a full thirty-five pages, but

included substantive arguments in the footnotes. If these footnoted substantive

arguments had been properly included in the body of the argument, the Plaintiff’s

Response would have exceeded the page limits.

      5.     For example, footnotes 9 and 11 contain substantive arguments in

violation of Appendix II. (See Doc. 60). Specifically, in footnote 9, Plaintiff attempts

to distinguish two cases that Defendants discuss as authority for dismissing

                                           2
        Case 4:20-cv-02058-ACA Document 63 Filed 05/04/21 Page 3 of 4




Plaintiff’s state law claims as insufficiently plead. In footnote 11, Plaintiff argues

that she “should be afforded the opportunity to develop an equitable defense,” and

suggests she meets the applicable standard. (Doc. 60).

      6.     If either one of the substantive arguments were properly included in the

body of the argument, then Plaintiff’s Response would have exceeded the thirty-

five-page limit.

      7.     Accordingly, Defendants move to strike Plaintiff’s Response (Doc. 60)

for failing to comply with this Court’s express and clear prohibition of including

substantive arguments in the footnote of a brief in opposition to a dispositive motion

in an effort to avoid the Court-imposed page limit.

      Respectfully submitted this 4th day of May 2021.

                                 /s/C. Richard Hill, Jr.        _______
                                 C. RICHARD HILL, JR. (ASB-0773-L72C)
                                 W. JACKSON BRITTON (ASB-8252-K46-Y)
                                 JAMES N. WALTER, JR. (ASB-2722-R68J)
                                 ROBERT F. NORTHCUTT (ASB-9358-T79R)

                                       Attorneys for Defendants Carl Sanders, Gary
                                       Malone, Kevin White, Carla Graham, Larry
                                       Baker, Tanya Ary and Estelle Neketris.
OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street (36104)
P.O. Box 2069
Montgomery, AL 36102-2069
Telephone: (334) 241-8043
Facsimile:(334) 241-8243

                                          3
        Case 4:20-cv-02058-ACA Document 63 Filed 05/04/21 Page 4 of 4




Email: rick.hill@chlaw.com
       Jackson.britton@chlaw.com
       bob.northcutt@chlaw.com
       jimmy.walter@chlaw.com

                         CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of May 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record as indicated below:
Ruth Zemel Brown
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
ruth@loevy.com
megan@loevy.com

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
anil@dagneylaw.com

William R. Lunsford
Matthew B. Reeves
Stephen C. Rogers
LaKeisha Butler
MAYNARD COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
blunsford@maynardcooper.com
mreeves@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com
                                             /s/ C. Richard Hill, Jr.
                                             Of Counsel

                                         4
